The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9-12, 14-15, 21-22, 24-25 and 27-29 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on February 25, 2022 has been entered.
Claims 1-7, 9-12, 14-15, 21-22, 24-25 and 27-29 are pending and under examination. Claims 1, 12, 24 and 28 are amended. Claim 29 is newly added. 
Applicant’s arguments, filed February 25, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed February 25, 2022 (five pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references.

Objection to the Specification (New Grounds of Objection)
The amendment filed February 25, 2022 is objected to under 35 U.S.C. §132(a) because it introduces new matter into the disclosure. 35 U.S.C. §132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows:
(i) In the February 25, 2022 submission, Applicant seeks amendment to para.[0011] of the as-filed specification to now recite that “[t]he present invention includes a pharmaceutical composition that comprises about 1 mg – 50 mg of azelastine HCl (and/or other salt thereof)” and that “[i]n embodiments, the pharmaceutical composition can comprise azelastine or two pharmaceutical ingredients” further defined as azelastine (or a pharmaceutically acceptable salt of azelastine) and alprazolam. In support of the amendment, Applicant cites to para.[0033] of the disclosure of parent U.S. Patent Application No. 16/382,885 as providing the necessary written support. 
The ‘885 disclosure at para.[0033] fails to provide the requisite written support for the newly introduced amendments to para.[0011] of the instant application. Specifically, the ‘885 disclosure particularly describes “a pharmaceutical composition that comprises two active ingredients and one or more pharmaceutically acceptable excipients”, in which the two active ingredients are expressly defined as azelastine (or pharmaceutically acceptable salt thereof) and memantine (or pharmaceutically acceptable salt thereof) (‘885, p.4, para.[0011]; also, ‘885, p.5, para.[0017], p.9, para.[0034]) - there is simply no description of a pharmaceutical composition of azelastine (or hydrochloride salt, or other salt, thereof) alone, in the absence of memantine (or salt thereof). Though Applicant cites to p.8, para.[0033] of the ‘885 disclosure in support of this amendment, this cannot be accepted as sufficient written support, as para.[0033] seeks to define embodiments of “the pharmaceutical composition” (thereby clearly referencing the previously set forth “pharmaceutical composition” defined as comprising azelastine and memantine; ‘885, p.4, para.[0011]). Accordingly, although para.[0033] recites that “the pharmaceutical composition can comprise a) about 1 mg – 50 mg of azelastine HCl (and/or other salt thereof) and/or b) about 1 mg to 70 mg of memantine HCl (and/or other salt thereof)”, such disclosure seeks only to further define specific dosage ranges of the previously defined pharmaceutical composition (clearly described as requiring two components - azelastine and memantine) and is not intended to now further define a wholly new, previously undisclosed embodiment in which the pharmaceutical composition contains azelastine alone (in the absence of memantine). 
For these reasons, the subject matter added to para.[0011] of the as-filed specification constitutes new matter that is unsupported by the parent ‘885 disclosure; and
(ii) In the February 25, 2022 submission, Applicant seeks amendment to para.[0015] of the specification to now recite that “[t]he present invention further includes use of the composition” in “patients with mental, behavioral, cognitive and/or psychiatric disorder”, now further defining these newly added mental, behavioral or cognitive disorders as “including but not limited to Alzheimer’s disease, dementia, Parkinson’s disease, Huntington’s disease and combinations of any thereof and other neurodegenerative disorders”. In support of the amendment, Applicant cites to para.[0017] and [0021] of the disclosure of parent U.S. Patent Application No. 16/382,885 as providing the necessary written support. 
The ‘885 disclosure at para.[0017] and [0021] fails to provide the requisite written support for the newly introduced amendments to para.[0015] of the instant application. Specifically, the ‘885 disclosure particularly describes “a pharmaceutical composition with an oral dosage form comprising the active agents, a salt form of azelastine and a salt form of memantine … suitable for treating patients suffering from mental, behavioral, cognitive disorders” (‘885, p.5, para.[0017]), further defining such “[m]ental, behavioral, [or] cognitive disorders” as including, but not limited to “Alzheimer’s disease, dementia, Parkinson’s disease, Huntington’s disease and combinations of any thereof and other neurodegenerative disorders” (‘885, p.6, para.[0021]). Though Applicant relies upon p.5, para.[0017] and p.6, para.[0021] of the ‘885 disclosure in support of this amendment, such disclosure cannot be accepted as sufficient written support, as para.[0017] and [0021] are explicitly directed to the use of a pharmaceutical composition of azelastine salt with memantine salt for treating the disclosed mental, behavioral or cognitive disorders – it does not, however, relate to a distinct pharmaceutical composition of azelastine (or salt thereof) with alprazolam for these same “mental, behavioral or cognitive disorders” as newly introduced into para.[0015] of the as-filed specification. For these reasons, the subject matter added to para.[0015] of the as-filed specification constitutes new matter that is unsupported by the parent ‘885 disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Warning Regarding Substantially Duplicate Claims
Applicant is advised that should claims 12 and 22 be found allowable, claims 24-25 will be objected to under 37 C.F.R. §1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(m).
Here, Applicant’s independent claim 24 differs from independent claim 12 only insofar as it recites the administration step of an identical pharmaceutical composition “for the purpose of suppressing inflammation in the central nervous system”, but as the specific product (active agents and quantities thereof) to be administered is identical to that administered to an identical patient population as provided for in claim 12, the attribution of a specific resultant effect of the administration step fails to constitute a feature that distinguishes the scope of claim 12 from that of claim 24. As claims 22 and 25 depend from, respectively, claims 12 or 24, they are also prima facie identical in scope to one another and, therefore, also constitute duplicate claims. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitations directed to (i) “wherein the patient is one who previously received alprazolam treatment for the psychiatric disorder” (claim 28), or (ii) “wherein the patient does not have Alzheimer’s disease” (claim 29).
At p.8 of the Remarks filed February 25, 2022, Applicant states that support for the amendment to claim 28 “is found in the specification in Examples 1-3, which describe patients treated with alprazolam alone prior to treatment with the composition of alprazolam and azelastine”. Applicant additionally states that newly added claim 29 finds support in the fact that “Alzheimer’s disease is added to the specification from the ‘885 application as one of the diseases that can be treated with azelastine” such that now “excluding this option from the claims is proper”. 
Instant Claim 28
At Ex.1, p.11-12, para.[0060], Applicant describes a 50 yr old male patient with generalized anxiety disorder (GAD), panic disorder, and agitation, who was treated with “fluoxetine alone for 4 months, sertraline or SSRIs alone for 6 months, and alprazolam (2.0 mg/daily) of benzodiazepines alone for 4 months but had no significant clinical improvement with any of these treatments”. At Ex.2, p.12, para.[0062], Applicant describes a 52 yr old female patient with GAD, agitation and insomnia for 8 months, wherein “no treatment had been effective, including SSRIs or benzodiazepines (such as 2.0 mg/daily alprazolam) alone”. At Ex.3, p.13, para.[0062], Applicant describes a 78 yr old male patient with major depressive disorder and agitation for about 2 years”, wherein “no treatment, including fluoxetine alone from SSRIs or alprazolam (2.0 mg/daily) alone from benzodiazepines, had been effective”.
Applicant’s disclosure fails to provide adequate written support for Applicant to now claim that the patient with a psychiatric disorder as defined in the method of claim 28 is “one who previously received alprazolam treatment for the psychiatric disorder” (claim 28). At best, Applicant’s working examples describe the treatment of subjects with specific psychiatric disorders - in Ex.1, GAD and panic disorder; in Ex.2, GAD and insomnia; in Ex.3, major depressive disorder – that did not experience any therapeutic response to treatment with 2 mg/day alprazolam. Such disclosure fails to provide sufficient written support to now broaden the claims to be directed to the treatment of a patient with any one of the recited psychiatric disorders (which includes such other unrelated species as, e.g., premenstrual dysphoric disorder, obsessive-compulsive disorder, childhood enuresis, etc.) that previously received any amount of alprazolam – not just 2 mg/day. This concept, then, newly introduced in claim 28 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification.
Instant Claim 29
A full and complete consideration of Applicant’s originally filed disclosure fails to reveal sufficient written support for Applicant’s newly added claim 29 directed to “wherein the patient does not have Alzheimer’s disease”. The originally filed disclosure of the instant application fails to explicitly, implicitly or inherently support the newly added limitation seeking to now exclude patients with Alzheimer’s disease (AD) from the claimed method. In the as-filed specification, Applicant’s disclosure is solely directed to the treatment of patients with psychiatric disorders. The original disclosure is devoid of any teaching or suggestion that the claimed pharmaceutical composition of azelastine and alprazolam and method of use thereof was specifically intended to include (or exclude) patients with AD. 
MPEP §2173.05(i) provides specific guidance pertaining to the propriety of negative limitations, stating that “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” 
Here, Applicant relies upon the specification as newly amended in the most recent February 25, 2022 submission to support newly added claim 29. However, as set forth above (under the heading “Objection to the Specification”), the amendments to the specification introduce new matter in the originally filed disclosure. Applicant seeks entry of this new claim to further distinguish the instant claims over the cited prior art to Starkstein1 et al. in view of Franz2 et al. and Hatakeyama3 et al. by specifically excluding patients with a psychiatric disorder (in this case, GAD) and concomitant AD. The originally filed specification and claims, however, fails to establish that Applicant specifically contemplated the exclusion of this specific subpopulation of patients from the instantly claimed method, either explicitly or implicitly (e.g., by describing this subpopulation, and then seeking to exclude this specific subpopulation). As such newly added claim is intended to constitute a patentably distinguishing feature of the instant claim over the cited prior art teachings, there must be adequate written support in the originally filed disclosure to establish that Applicant contemplated this specific concept at the time of invention as newly introduced into the claim. It is apparent, however, that Applicant’s disclosure as originally filed fails to provide description adequately supporting the concept directed to the treatment of a patient with a psychiatric disorder that does not have AD, as newly claimed. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to (i) “wherein the patient is one who previously received alprazolam treatment for the psychiatric disorder” (claim 28), or (ii) “wherein the patient does not have Alzheimer’s disease” (claim 29).
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (U.S. Patent No. 8,071,073 B2; 2011) in view of Munoz-Cano et al. (“Severity of Allergic Rhinitis Impacts Sleep and Anxiety: Results from a Large Spanish Cohort”, Clinical and Translational Allergy, 2018; 8 (Article No. 23, p.1-9) and Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004), each already of record, for the reasons of record set forth at p.4-8 of the previous Office Action dated December 10, 2021, of which said reasons are herein incorporated by reference.
Newly amended claim 1 now broadens the allowable amount of azelastine (or salt thereof) in the composition from “about 3 mg to about 8 mg” to “up to about 8 mg”.
Dang et al. teaches an oral dosage composition comprising azelastine (or hydrochloride salt thereof) in an amount of 0.5-10 mg (col.3, l.62-col.4, l.6), which renders Applicant’s claimed range of “up to about 8 mg” prima facie obvious in view of the clear overlap with the prior art. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”).

3.	Claims 12, 14-15, 21-22, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz-Cano et al. (“Severity of Allergic Rhinitis Impacts Sleep and Anxiety: Results from a Large Spanish Cohort”, Clinical and Translational Allergy, 2018; 8 (Article No. 23, p.1-9) in view of Dang et al. (U.S. Patent No. 8,071,073 B2; 2011) and Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004), each already of record, for the reasons of record set forth at p.8-12 of the previous Office Action dated December 10, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claims 12 and 24 now broaden the allowable amount of azelastine (or salt thereof) in the composition from “about 3 mg to about 8 mg” to “up to about 8 mg”.
Dang et al. teaches an oral dosage composition comprising azelastine (or hydrochloride salt thereof) in an amount of 0.5-10 mg (col.3, l.62-col.4, l.6), which renders Applicant’s claimed range of “up to about 8 mg” prima facie obvious in view of the clear overlap with the prior art. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”).

Response to Applicant’s Arguments and 37 C.F.R. §1.132 Declaration of Jianmin Wang
In reply, Applicant addresses the rejections collectively, stating that “the Office has identified a potential solution only with hindsight knowledge of the claimed formulation”, opining that “treatment options for the two separate diseases are far from finite and predictable” (Remarks, p.11). Applicant contends that “[a]nxiety, depression, and allergic rhinitis are complex diseases with a variety of, and usually separate, treatment options available” (Remarks, p.11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
To the extent that Applicant suggests the Examiner’s conclusion of prima facie obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only knowledge that was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the knowledge relied upon for the purposes of rejecting Applicant’s claims as prima facie obvious flows directly from the prior art teachings cited and does not, in any way, rely upon Applicant’s own specification for such teachings or guidance.
Here, Munoz-Cano et al. establishes that there exists in the prior art before the effective filing date of the claimed invention patients that suffer from allergic rhinitis (AR), as well as anxiety and depression, and that AR symptom severity was observed to correlate with worse anxiety and depression symptoms. The rationale, therefore, behind combining the teachings of Dang et al. (directed to a pharmaceutical composition of azelastine, or salt thereof, for the treatment of AR) with those of Franz et al. (directed to a pharmaceutical composition of alprazolam for the treatment of anxiety or anxiety with depression) flows logically from the desire of the skilled artisan to treat both AR and anxiety/depression in this subject population established by Munoz-Cano et al. The skilled artisan would have been imbued with a reasonable expectation of success in making such combination for this purpose given Dang’s teachings establishing the efficacy of azelastine (or salt thereof) in the treatment of AR, as well as Franz’s teachings establishing the efficacy of alprazolam in the treatment of anxiety and depression. 
That AR and anxiety and depression may be complex diseases does not vitiate the fact that the cited prior art teachings clearly establish the efficacy of each individual component – in this case, azelastine for treating AR as taught by Dang, and alprazolam for treating anxiety and depression as taught by Franz – in treating one of the two conditions present in this subject population described by Munoz-Cano et al. Moreover, though Applicant argues that AR and anxiety and depression require “separate” treatment options, this is exactly what is proposed by the prior art teachings as combined to form the grounds for rejection – azelastine for the effective treatment of AR, with alprazolam for the effective treatment of anxiety and depression.
Applicant argues that “treatment options for the two separate diseases are far from finite and predictable”, implicitly suggesting that the rejection relied upon the “obvious to try” rationale discussed in MPEP §2143. This position is unavailing. The present rejection is not based upon a standard of what would have been “obvious to try”, but rather upon the standard of what would have been “obvious to do”. MPEP §2145(X)(B) states, “The admonition that ‘obvious to try’ is not the standard under 103 has been directed mainly at two kinds of errors. In some cases, what would have been ‘obvious to try’ would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of what parameters were critical or no direction as to which of many possible choices is likely to be successful … In others, what was ‘obvious to try’ was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it.’ In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).” In the instant case, the rejection does not require the skilled artisan "to vary all parameters" or "try each of numerous possible choices until one possibly arrived at a successful result" without any "indication of what parameters were critical or no direction as to which of many possible choices is likely to be successful”. 
Here, Dang et al. clearly establishes the therapeutic efficacy of azelastine (or salt thereof) compositions in the effective treatment of AR, and Franz et al. clearly establishes the therapeutic efficacy of alprazolam in the effective treatment of anxiety and depression, thereby providing the teachings necessary to establish that a combination of azelastine and alprazolam would have naturally commended itself to one of ordinary skill in the art seeking an efficacious therapeutic solution for the treatment of Munoz-Cano’s subject population with AR, as well as anxiety and depression. 
There is, then, no need to “vary all parameters”, as Applicant alleges, as the sole parameters being varied are the specific selection of therapeutic agent for the treatment of AR and therapeutic agent for the treatment of anxiety and depression from those well-known and established in the prior art before the effective filing date of the claimed invention. There is also no basis, then, for Applicant’s allegation that the skilled artisan must “try each of numerous possible choices until one possibly arrived at a successful result”, as the cited prior art teachings unequivocally establish the therapeutic efficacy of each individual agent in the treatment of AR (in this case, azelastine, as taught by Dang) or anxiety and depression (in this case, alprazolam, as taught by Franz), thereby raising the reasonable expectation of success that a combination of these two individual agents would have been similarly effective to treatment the subject population of patients with both AR and anxiety and depression, as established by Munoz-Cano et al., for the reasons set forth in the rejection. 
Moreover, it cannot be accepted that the selection of each of these components from those known and well-established in the art constitutes a “new technology” or “general approach that seemed to be a promising field of experimentation”. Although there may exist other therapeutic options for the treatment of AR or anxiety/depression in the prior art before the effective filing date of the claimed invention, such existence alone does not vitiate the fact that azelastine or alprazolam were clearly documented in the prior art as two of such possible options from which the ordinarily skilled artisan may select when seeking to formulate the suggested combination therapy. It cannot be the case that the selection of any one of these known therapeutic options for the proposed combination in this well-investigated art becomes less obvious simply because thereby may be other (finite) number of acceptable options within the art’s practices. A field of endeavor does not become less predictable as it becomes increasingly well-understood.
Applicant goes on to assert that “Munoz-Cano does not identify azelastine or alprazolam (or even the combination of antihistamines and benzodiazepines) as options for the treatment of the disease combination”, thereby failing to “establish that it would have been obvious to identify the combination of azelastine with alprazolam specifically as a combination treatment” (Remarks, p.11).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant’s position that the obviousness rejection must fail because Munoz-Cano et al. alone fails to teach or suggest combining the AR therapy azelastine with the anxiety and depression therapy alprazolam (or even the generic combination of antihistamines and benzodiazepines) to a subject suffering from both AR and anxiety and depression symptoms cannot be accepted. In the instant case, Munoz-Cano et al. was not applied alone, but rather in combination with Dang’s teachings (establishing the efficacy of azelastine therapy for AR) and Franz’s teachings (establishing the efficacy of alprazolam therapy for anxiety and depression). Therefore, there is simply no requirement that Munoz-Cano et al. alone teaches or suggests the entirety of the claimed invention (as would be required if Munoz-Cano et al. were applied as anticipatory prior art under AIA  35 U.S.C. §102). There is no requirement that a single reference teach the entirety of the claimed invention to find obviousness. Rather, the test for obviousness is what the combined teachings of the prior art would have suggested to the skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (such as here, in which the teachings of Munoz-Cano et al. were taken in view of the additional secondary teachings to both Dang et al. and Franz et al.). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the study described by Munoz-Cano et al. excluded individuals with psychiatric disorders or those treated with antidepressants and anxiolytics, and contends that “[t]reatment of the underlying allergies may have resolved the anxiety/depression” (Remarks, p.11-12). Applicant states that “Munoz-Cano suggests a variety of co-morbid symptoms due to allergic rhinitis” and suggests that “[b]ased on the teachings of Munoz-Cano, treating any one or more of allergic rhinitis, nasal obstruction, sleep disturbances, asthma, etc. could resolve symptoms of depression and anxiety without the need for additional medication”, such as alprazolam (Remarks, p.12). Applicant concludes that “Munoz-Cano does not even provide a general motivation to cure an uncured disease (i.e., comorbidity of AR with anxiety/depression), since anxiety and depression, symptoms caused by other symptoms of AR, would be expected to resolve upon successful treatment of AR with typical AR drugs alone” (Remarks, p.12-13). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant contends that Munoz-Cano et al. cannot be relied upon in the grounds for rejection because the disclosed study specifically excluded patients with psychiatric disorders, or those receiving treatment with antidepressants or anxiolytics. This position is unavailing. The specific purpose of Munoz-Cano’s study was to evaluate the occurrence of anxiety and depression in patients with perennial and seasonal AR. It logically follows that Munoz-Cano et al. cannot accurately assess the occurrence of anxiety and depression in patients with perennial and seasonal AR if they are already receiving conventional antidepressant and/or anxiolytic therapy, or may have other underlying psychiatric disorders that affect the incidence and/or severity of anxiety and depression. 
Applicant advances unsupported speculation that treatment of the underlying allergies associated with AR would naturally be expected to control anxiety and depression in patients suffering from AR and anxiety and depression. Though Munoz-Cano et al. posits that treatment of AR may impact the incidence and severity of anxiety and/or depression, there is no specific evidence proffered to support this hypothesis. Applicant’s theory, then, that treatment of AR itself – or other conditions known to be comorbid with AR, e.g., sleep disturbance, asthma, etc. – would resolve symptoms of anxiety and/or depression is conjecture in the absence of underlying evidence thereof. As the Examiner may not take official notice of facts (see MPEP §2144.03 (“[A]ssertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art”)), so Applicant must be held to the same standard. Also, see MPEP §2145, which states that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPA 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
In any event, Applicant’s arguments fail to vitiate the fact that Munoz-Cano et al. establishes that a subpopulation of patients that suffer from AR, as well as anxiety and depression, was known in the prior art before the effective filing date of the claimed invention. The combination of azelastine – taught by Dang et al. specifically for the treatment of AR – with alprazolam – taught by Franz et al. specifically for the treatment of anxiety and depression – would have naturally commended itself to one of ordinary skill in the art seeking to effectively treat both conditions in this subpopulation of patients. That there may exist other manners of treatment applicable to these patients is immaterial because the proposed combination is grounded in the scientific knowledge available in the prior art before the effective filing date of the claimed invention and would have also exhibited the requisite reasonable expectation of success. 
Also, Applicant appears to take contradictory positions in the record. In the most recently filed reply, Applicant strenuously urges the “complex” and “unpredictable” nature of effectively treating AR and anxiety and depression, but then goes on to urge in the same reply that the treatment of a single condition (AR) in Munoz-Cano et al. would have naturally been expected to treat anxiety and depression in a patient with both AR and anxiety/depression. This is confounding, however, as Applicant cannot urge on one hand that the art with regard to the treatment of AR or anxiety/depression was so complex and unpredictable that there would be no reasonable expectation of success in making the proposed combination, but then on the other hand urge that the treatment of AR with azelastine alone would have been clearly therapeutically effective to also treat the anxiety and depression in this subpopulation of subjects described by Munoz-Cano et al. 
	In further support of his position, Applicant now furnishes a 37 C.F.R. §1.132 Declaration of inventor Jianmin Wang (hereinafter “the Wang Declaration”) to establish nonobviousness of the instantly claimed subject matter (Remarks, p.11-12). The Wang Declaration asserts that “any combination of azelastine and alprazolam without clinical evidence could be harmful and unsafe because of multidrug interactions in the human body” (Declaration, p.2, para.[7]). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	To the extent that the Wang Declaration speculates the combination of azelastine and alprazolam may be “harmful and unsafe because of multidrug interactions in the human body”, this speculative assertion is unavailing. The Wang Declaration proposes no evidence of “harmful and unsafe” interactions that would result from this proposed combination. Also, any medicinal intervention carries attendant side effects of varying degrees, of which the ordinarily skilled artisan is well apprised thereof. However, the skilled artisan necessarily proceeds accordingly with caution by balancing therapeutic effect with risk. This is also presumably the same balance and consideration that Applicant undertakes to administer azelastine therapy with alprazolam, as required by the instant claims. It should be noted that Applicant provides only limited “clinical evidence” of his own claimed combination of azelastine with alprazolam – i.e., a single combination of 0.4 mg alprazolam and 2 mg azelastine – which would be apparently insufficient to support his own broader claims if his own assertions of allegedly “harmful and unsafe” drug interactions, as asserted in the Wang Declaration, are correct. 
The Wang Declaration urges that “one of ordinary skill in the art would know that simply by treating only the allergic rhinitis or symptoms thereof, any concomitant anxiety and depression would be expected to resolve without additional treatment” (Declaration, p.2, para.[8]). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant relies on the Wang Declaration as apparent evidence that the ordinarily skilled artisan would have known that treating AR alone would have resolved any concomitant anxiety and depression, implicitly relying upon the Wang Declaration as an expert opinion on this point. In assessing the probative value of an expert opinion, MPEP §716.01(c)(III) expressly states that the examiner must consider (1) the nature of the matter sought to be established, (2) the strength of any opposing evidence, (3) the interest of the expert in the outcome of the case, and (4) the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985). 
In the instant case, the concept that the Wang Declaration seeks to establish is a factual matter - whether the administration of azelastine alone would have resolved any symptoms of anxiety and depression in a subject suffering from both AR and concomitant anxiety and depression, as taught by Munoz-Cano et al. The Wang Declaration takes the opinion that the treatment of AR with azelastine alone would have naturally improved any anxiety and depression experienced by the subject (Declaration, p.2, para.[8]). However, the “expert” in this case is one of the named inventors and, thus, clearly has an interest in the outcome of the case. Also, the Wang Declaration rests its conclusions on speculative statements unsupported by any factual data or objective evidence (such as a peer-reviewed publication or reference work recognized as standard in the pertinent art) in support of his position. Accordingly, the Wang Declaration is solely based in opinion on this specific matter and fails to contradict the explicit evidence in the cited prior art teachings, which establish a subpopulation of patients with both AR and anxiety/depression, and the individual therapeutic efficacy of azelastine to treat AR and alprazolam to treat anxiety/depression, thereby naturally suggesting a combination of the two agents to treat a patient with both conditions. Accordingly, the Wang Declaration is insufficient to rebut the prima facie case of obviousness as further supported by the underlying factual teachings of the cited prior art. 
The Wang Declaration opines that “[a]lprazolam is a drug for treatment of anxiety and depression for the general population and is not approved for the type of treatment suggested by the Office”, noting further that alprazolam “works by decreasing abnormal excitement in the brain, may be habit forming, and may cause serious dependence”, citing to an internet hyperlink in support (Declaration, p.2-3, para.[9]). 
The arguments have been fully and carefully considered, but are not found persuasive. 
This position that alprazolam “is not approved for the type of treatment suggested by the Office” is not a point well taken. Here, the cited prior art teachings suggest a combination of azelastine and alprazolam for the treatment of a subject with AR and anxiety/depression, which is a specific subject population taught by Munoz-Cano et al., based upon Dang’s teachings establishing the efficacy of azelastine in the treatment of AR and Franz’s teachings establishing the efficacy of alprazolam in the treatment of anxiety and depression. The combined prior art teachings, therefore, are relied upon to clearly suggest the use of alprazolam for the treatment of anxiety and depression in this subpopulation of subjects with AR and anxiety/depression taught by Munoz-Cano et al., which is the exact indication that the Wang Declaration admits alprazolam is already used for. Accordingly, the rejection is suggesting the use of alprazolam for a purpose that is clearly consistent with its approved therapeutic indication.
To the extent that the Wang Declaration argues that alprazolam has various negative effects (“may be habit forming”, “may cause serious dependence”), the Wang Declaration appears to rely upon an internet document in support of his position, but fails to furnish this document for consideration by the Office. As the Examiner may not take official notice of facts (see MPEP §2144.03 (“[A]ssertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art”)), so Applicant must be held to the same standard. Also, see MPEP §2145, which states that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPA 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
	The Wang Declaration goes on to argue that “[w]ithout the benefit of Applicant’s clinical study work presented in the present patent application, no skilled artisan would have believed that, just by viewing Dang et al. along with Munoz-Cano et al. and Franz et al., a composition of azelastine with alprazolam would be an appropriate treatment for anxiety and depression” (Declaration, p.3, para.[11]). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	The Declarant’s position is not well taken. Here, the cited prior art teachings establish reason why one of ordinary skill in the art before the effective filing date of the claimed invention would have considered combining azelastine and alprazolam in the recited quantities for the treatment of anxiety and depression in a subject with both AR and anxiety and depression, whose existence was clearly documented by Munoz-Cano et al. The fact that Applicant has recognized another advantage – in this case, that azelastine exerts anti-neuroinflammatory effects that contribute to the beneficial therapeutic efficacy in the treatment of anxiety/depression – that flow naturally from following the suggestion of the prior art (i.e., in this case, the combination of azelastine for treating AR and alprazolam for treating anxiety/depression in a subject with both AR and anxiety/depression) cannot be the basis for patentability when the differences would otherwise be obvious. MPEP §2144(IV) and Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Wang Declaration finally cites to the working examples (Ex.1-3) of the as-filed specification as evidence of “a synergistic effect by administering the combination of azelastine and alprazolam” (Declaration, p.3, para.[12]). 
The data has been fully and carefully considered, but is not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Applicant is reminded that “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. MPEP §716.02(d). Also, it is Applicant, not the Office, that bears the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
The working examples of the as-filed specification are not found to be probative of unexpected results because they are limited to a single comparison of the effects of 2 mg/day alprazolam with twice daily 0.4 mg alprazolam with 2 mg azelastine, in patients with (i) agitation, panic disorder, and anxiety disorder (Ex.1, p.11-12, para.[0059]-[0060]), (ii) agitation and anxiety disorder (Ex.2, p.12, para.[0061]-[0062]), and (iii) agitation and major depressive disorder (Ex.3, p.12, para.[0063]-[0064]). The instant claims, however, are broadly directed to a combination of azelastine (or salt thereof) in any amount “up to about 8 mg”, and alprazolam in any amount “up to about 4 mg” (claims 1, 12, 24), and further in any one of a variety of psychiatric disorders, including premenstrual dysphoric disorder, obsessive-compulsive disorder, bipolar disorder, childhood enuresis or seasonal affective disorder, for which no data has been proffered.  As such, the data urged by the Wang Declaration fails to be commensurate in scope with the claims that the evidence is offered to support. MPEP §716.02(d). Accordingly, the data of Applicant’s working examples is insufficient to establish that the instantly claimed combination yields unexpected and unobvious properties that correlate to the full scope of subject matter claimed. 
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
For these reasons supra, rejection of claims 1-7, 9-12, 14-15, 21-22, 24-25 and 27 is proper. 

4.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) in view of Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004) and Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61), each already of record, for the reasons of record set forth at p.12-15 of the previous Office Action dated December 10, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 28 now recites “wherein the patient is one who previously received alprazolam treatment for the psychiatric disorder”.
As previously established in the grounds for rejection, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to administer the proposed combination of azelastine and alprazolam to an AD patient with GAD that had previously received alprazolam therapy for GAD because such skilled artisan would have recognized that alprazolam treatment alone would have not been sufficient to treat both AD and GAD conditions in such patient and, therefore, would have recognized the therapeutic benefit of subsequently further incorporating azelastine therapy with previously administered alprazolam treatment to effectively treat both AD and GAD in such patient.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[a] potential disease co-morbidity is inadequate motivation to combine two drugs”, urging that “the Office does not suggest the two drugs in the composition are taught for the same purpose”, as required by In re Kerkhoven (Remarks, p.13). Applicant argues that the instantly claimed “combination resulted in unexpected synergistic effects” sufficient to establish nonobviousness (Remarks, p.13).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant argues that the Office has failed to satisfy the elements required to apply the holding of In re Kerkhoven in the proposed grounds for rejection by establishing that the two drugs of the proposed combination were taught for the same purpose. This argument is misplaced, however, as the holding of Kerkhoven was not relied upon to form the basis of the rejection. 
Moreover, the contention that “[a] potential disease co-morbidity is inadequate motivation to combine two drugs” cannot be accepted, as it proposes a far too narrow view of motivation as it applies to obviousness. MPEP §2144(I) clearly states that “[t]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law”. Here, the cited prior art teachings establish why one of ordinary skill in the art would have considered combining azelastine (for the treatment of AD, as taught by Hatakeyama) with alprazolam (for the treatment of GAD, as taught by Franz) for treating an AD patient with GAD, as documented by Starkstein et al., with a reasonable expectation of success. There is no requirement that any proposed combination of two known agents of the prior art must adhere to the principles of In re Kerkhoven in order to be prima facie obvious.
To the extent that Applicant contends the instantly claimed combination yields unexpected synergistic effects, Applicant’s attention is directed above as to why the data provided in the working examples of the as-filed specification are not commensurate in scope with the claimed subject matter. Such reasons are incorporated by reference, but not repeated in the interest of brevity in the record.
For these reasons supra, rejection of claim 28 is proper. 

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 3, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004) in view of Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) and Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61).
Franz et al. teaches a sustained-release alprazolam tablet comprising (a) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (b) a high viscosity hydroxypropyl methylcellulose (HPMC) and (c) a low viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that alprazolam is present in the tablet in an amount of about 0.1 mg to about 5 mg, preferably about 0.5 mg to about 3 mg, more specifically, about 0.5 mg, about 1 mg, about 2 mg or about 3 mg (p.2, para.[0026]; p.3, para.[0041]). Franz et al. teaches that the tablet is administered orally for the treatment of a central nervous system condition for once or twice daily dosing in humans (p.3, para.[0043]). Franz et al. teaches that the sustained-release alprazolam tablets are specifically useful in the treatment or management of GAD (p.4, para.[0045]).
Franz et al. differs from the instant claims only insofar as it does not explicitly teach the combination of “up to about 4 mg” alprazolam with “up to about 8 mg” azelastine (claim 1), or the narrower range of “about 0.2 mg to about 0.9 mg” alprazolam (claim 3), particularly wherein the azelastine is a pharmaceutically acceptable hydrochloride salt (claim 6).
Starkstein et al. teaches the comorbidity of GAD in patients with AD, noting that the results of an experimental study of 552 patients with AD demonstrated that 56 of the 552 patients (10%) met the diagnostic criteria for GAD as set forth in the DSM-IV (Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition) and the ICD-10 (International Classification of Diseases, 10th Revision) (abstract; col.1, para.1, p.45). Starkstein et al. further teaches a significant association between GAD and depression in these AD patients, observing GAD in 38 AD patients also exhibiting major depression (col.2, para.3, p.45).
Hatakeyama et al. teaches an experimental study of azelastine hydrochloride administered in an amount of 1 mg twice per day to patients having AD, vascular dementia, or both, for 4 weeks (p.59, col.2, para.2; Table 1, p.60; Fig. 1, p.60). Hatakeyama et al. teaches that significant improvement in NPI (a measure of the behavioral and psychological symptoms of dementia) score was observed in the patients that received azelastine hydrochloride therapy - specifically, improvements in hallucinations, agitation/aggression, irritability/lability, and aberrant motor activity - as compared to the control subjects (col.2, para.3, p.59-col.1, para.1, p.60).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Franz’s oral alprazolam tablet for the treatment of GAD to further incorporate azelastine hydrochloride for the treatment of AD because Starkstein et al. teaches the comorbidity of GAD and AD in AD patients. The skilled artisan would have been motivated to combine the oral alprazolam tablet of Franz et al. with the azelastine hydrochloride of Hatakeyama et al. for administration to an AD patient with GAD for the effective treatment of GAD, as well as the effective treatment of the behavioral and psychological symptoms of AD (e.g., hallucinations, agitation/aggression, irritability/lability, and aberrant motor activity) in the AD patient with GAD. Also, the skilled artisan would have been motivated to formulate a single oral tablet pharmaceutical composition comprising the alprazolam and the azelastine hydrochloride for this purpose to minimize the number of dosage forms to be administered and to yield a single oral composition effective for treating both GAD and AD in this subject with both AD and GAD. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz’s pharmaceutical composition of alprazolam to further incorporate azelastine hydrochloride for effectively treating an AD subject with GAD by mitigating symptoms of each condition, as evidenced by the teachings of Franz and Hatakeyama.
The skilled artisan would have found it prima facie obvious to formulate the oral pharmaceutical tablet of about 0.1-5 mg alprazolam for twice daily oral administration in view of Franz’s teachings demonstrating the efficacy of an oral tablet of 0.1-5 mg alprazolam once or twice daily in the treatment and management of GAD. This skilled artisan would have additionally found it prima facie obvious to modify such pharmaceutical composition to further incorporate 1 mg azelastine hydrochloride also for twice daily administration in view of Hatakeyama’s teachings demonstrating the efficacy of 1 mg azelastine hydrochloride twice daily in improving behavioral and psychological symptoms of AD.
The incorporation of 0.1-5 mg alprazolam, as taught by Franz et al., constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed range of “up to about 4 mg” (i.e., up to 4.4 mg, as Applicant defines the term “about” as + 10%; p.8, para.[0046]) (claim 1), or “about 0.2 mg to about 0.9 mg” (i.e., 0.18-0.99 mg) (claim 3), thereby rendering such instantly claimed ranges prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
Also, the incorporation of 1 mg azelastine hydrochloride constitutes an amount that falls within Applicant’s claimed range of “up to about 8 mg” (i.e., up to 8.8 mg) (claim 1), thereby rendering Applicant’s claimed range prima facie obvious. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
6.	Claims 12, 14-15, 21-22, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) in view of Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004) and Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61).
Starkstein et al. teaches the comorbidity of GAD in patients with AD, noting that the results of an experimental study of 552 patients with AD demonstrated that 56 of the 552 patients (10%) met the diagnostic criteria for GAD as set forth in the DSM-IV and the ICD-10 (abstract; col.1, para.1, p.45). Starkstein et al. further teaches a significant association between GAD and depression in these AD patients, observing GAD in 38 AD patients also exhibiting major depression (col.2, para.3, p.45).
Starkstein et al. differs from the instant claims only insofar as it does not explicitly teach (i) the administration of a pharmaceutical composition of azelastine (or pharmaceutically acceptable salt thereof) and alprazolam to the AD patient with GAD (claims 12, 24), particularly wherein azelastine (or salt thereof) is present in an amount “up to about 8 mg” (claims 12, 24) and alprazolam is present in an amount “up to about 4 mg” (claims 12, 24), or more narrowly, “up to or about 1 mg” (claim 21), or (ii) the frequency or duration of administration (claims 14-15), (iii) the composition of azelastine and alprazolam as an oral solid or liquid pharmaceutical dosage form (claim 27), or (iv) the quantity of azelastine is present within the recited ranges in an amount that is 5x that of alprazolam (claims 22, 25).
Franz et al. teaches a sustained-release alprazolam tablet comprising (a) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (b) a high viscosity HPMC and (c) a low viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that alprazolam is present in the tablet in an amount of about 0.1 mg to about 5 mg, preferably about 0.5 mg to about 3 mg, more specifically, about 0.5 mg, about 1 mg, about 2 mg or about 3 mg (p.2, para.[0026]; p.3, para.[0041]). Franz et al. teaches that the tablet is administered orally for the treatment of a central nervous system condition for once or twice daily dosing in humans (p.3, para.[0043]). Franz et al. teaches that the sustained-release alprazolam tablets are specifically useful in the treatment or management of GAD (p.4, para.[0045]).
Hatakeyama et al. teaches an experimental study of azelastine hydrochloride administered in an amount of 1 mg twice per day to patients having AD, vascular dementia, or both, for 4 weeks (p.59, col.2, para.2; Table 1, p.60; Fig. 1, p.60). Hatakeyama et al. teaches that significant improvement in NPI (a measure of the behavioral and psychological symptoms of dementia) score was observed in the patients that received azelastine hydrochloride therapy - specifically, improvements in hallucinations, agitation/aggression, irritability/lability, and aberrant motor activity - as compared to the control subjects (col.2, para.3, p.59-col.1, para.1, p.60).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering a pharmaceutical composition comprising a combination of alprazolam and azelastine hydrochloride to the AD patient with GAD, as disclosed by Starkstein, because Franz et al. teaches the administration of twice-daily oral alprazolam tablets for the treatment of GAD and Hatakeyama et al. teaches the administration of twice-daily azelastine hydrochloride for the treatment of AD. The skilled artisan would have been motivated to combine the twice-daily oral alprazolam tablets of Franz et al. with the twice-daily azelastine hydrochloride of Hatakeyama et al. for administration to an AD patient with GAD for the effective treatment of both GAD and the behavioral and psychological symptoms of AD (e.g., hallucinations, agitation/aggression, irritability/lability, and aberrant motor activity) in the AD patient with GAD. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a pharmaceutical composition of alprazolam and azelastine hydrochloride to Starkstein’s AD patient with GAD in view of the known efficacy of alprazolam in the treatment of GAD, and azelastine hydrochloride in the treatment of behavioral and psychological symptoms of AD, as evidenced by Franz et al. and Hatakeyama et al., respectively.
The skilled artisan would have found it prima facie obvious to formulate the oral pharmaceutical tablet composition of about 0.1-5 mg alprazolam for twice-daily oral administration in view of Franz’s teachings demonstrating the efficacy of about 0.1-5 mg oral alprazolam twice-daily in the treatment and management of GAD. This skilled artisan would have additionally found it prima facie obvious to modify such pharmaceutical composition to further incorporate 1 mg azelastine hydrochloride also for twice-daily administration in view of Hatakeyama’s teachings demonstrating the efficacy of 1 mg azelastine hydrochloride twice-daily in improving behavioral and psychological symptoms of AD.
The incorporation of 0.1-5 mg alprazolam, as taught by Franz et al., constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed range of “up to about 4 mg” (i.e.,  up to 4.4 mg, as Applicant defines the term “about” as + 10%; p.8, para.[0046]) (claims 12, 24), or “up to about 1 mg” (i.e., up to 1.1 mg) (claim 21), thereby rendering such instantly claimed ranges prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”).
Also, the incorporation of 1 mg azelastine hydrochloride constitutes an amount that falls within Applicant’s claimed range of “up to about 8 mg” (i.e., up to about 8.8 mg) (claims 12, 24), thereby rendering Applicant’s claimed range prima facie obvious.
The ordinarily skilled artisan would have additionally found it prima facie obvious to administer the azelastine hydrochloride and alprazolam oral tablet composition for a period of at least 6 weeks (claim 15) because both AD and GAD were known to be chronic conditions, thus, suggesting the need for effective therapeutic mitigation of GAD and the behavioral and psychological symptoms associated with AD in the AD patient with GAD as an ongoing need requiring long-term administration of efficacious therapy, such as, e.g., over a period of 6 weeks or more.
Furthermore, the suggestion of combining 0.1-5 mg alprazolam with 1 mg azelastine hydrochloride for the therapeutic purpose of treating GAD and behavioral and psychological symptoms of AD in an AD subject with GAD as discussed above also provides for combinations of alprazolam with azelastine in which the azelastine is present in an amount that is 5x the amount of the alprazolam (claims 22, 25). For example, the incorporation of 1 mg azelastine hydrochloride - taught by Hatakeyama to be effective to improve the behavioral and psychological symptoms of AD - with alprazolam within the range of 0.1-5 mg - such as 0.2 mg - for this purpose constitutes a combination of azelastine and alprazolam in which the azelastine (1 mg) is present in an amount that is 5x that of alprazolam (0.2 mg), thereby rendering Applicant’s embodiment of instant claims 22 or 25 prima facie obvious.
In claim 14, Applicant specifies that the composition is administered once or twice a day, or once every 2 or 3 or 4 days to the patient in an oral solid or liquid form. 
In claim 27, Applicant recites that the pharmaceutical composition is formulated as an oral pharmaceutical dosage form in solid form or liquid form. 
Starkstein et al. documents the comorbidity of the psychiatric disorder GAD in AD patients. As established above, Franz et al. clearly teaches the twice-daily administration of oral alprazolam in the form of a pharmaceutical tablet for the treatment of GAD, and Hatakeyama et al. clearly teaches the twice-daily oral administration of 1 mg azelastine hydrochloride for improving behavioral and psychological symptoms of AD, thereby suggesting the administration of a single oral pharmaceutical tablet composition of azelastine hydrochloride with alprazolam twice-daily for treating and managing GAD and the behavioral and psychological symptoms of AD in this AD patient with comorbid GAD.
Applicant should note that the AD subject with GAD as established by Starkstein et al. constitutes “a patient with a psychiatric disorder”, wherein the psychiatric disorder is GAD, as claimed. Note that the instant claims do not patentably exclude patients with a psychiatric disorder, such as GAD, with another concomitant medical condition (in this case, AD).
In claim 24, Applicant defines “[a] method” of administering a pharmaceutical composition comprising a combination of azelastine and alprazolam, wherein azelastine is present in an amount up to about 8 mg and alprazolam is present in an amount up to about 4 mg, to a patient with a psychiatric disorder, e.g., GAD, “for the purpose of suppressing release of cytokines in the central nervous system”.
Applicant should note that the prior art teachings of Starkstein et al. in view of Franz et al. and Hatakeyama et al. clearly suggest executing the same active step defined in instant claim 24 (i.e., administering a pharmaceutical composition comprising a combination of azelastine and alprazolam, wherein azelastine is present in an amount up to about 8 mg and alprazolam is present in an amount up to about 4 mg, to a patient with a psychiatric disorder, e.g., GAD). The intended purpose of such administration – in claim 24, “for the purpose of suppressing release of cytokines in the central nervous system” – defines an intended effect observed in the patient following the single active step of administration as provided for in claim 24 to yield this intended result. As the prior art teachings clearly address every active step of the method as defined in Applicant’s claim 24, the intended result of the method must necessarily yield from these cited prior art teachings, when combined. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Rejection of claims 1-7, 9-12, 14-15, 21-22, 24-25 and 27-29 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 24, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49).
        2 Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004).
        3 Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61).